PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GE Video Compression, LLC
Application No. 16/871,866
Filed: 11 May 2020
For: SCALABLE VIDEO CODING USING DERIVATION OF SUBBLOCK SUBDIVISION FOR PREDICTION FROM BASE LAYER
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.59(b), filed June 9, 2022, to expunge information from the above identified application.
 
The petition is DISMISSED.
 
Petitioner requests that the document entitled “Examiner-initiated interview summary,” issued on May 16, 2022, be expunged from the above-identified application. The petition submits that this document was unintentionally issued by the Office in the above-identified application.
  
37 CFR 1.59 states in part:
 
(a) (1) Information in an application will not be expunged, except as provided in paragraph (b) of this section or § 41.7(a) or § 42.7(a) of this title. 
(2) Information forming part of the original disclosure (i.e., written specification including the claims, drawings, and any preliminary amendment present on the filing date of the application) will not be expunged from the application file. 
 
(b) An applicant may request that the Office expunge information, other than what is excluded by paragraph (a)(2) of this section, by filing a petition under this paragraph. Any petition to expunge information from an application must include the fee set forth in §1.17(g) and establish to the satisfaction of the Director that the expungement of the information is appropriate in which case a notice granting the petition for expungement will be provided.  [emphasis added]
 
The standards for expunging information that is unintentionally submitted in an application, including the standards for establishing that the expungement of the information is appropriate, is discussed in MPEP section 724.05 II.  This section states that a petition may be filed under 37 CFR 1.59(b), provided that:
 
(A)    the Office can effect such return prior to the issuance of any patent on the application in issue;
(B)     it is stated that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted;
(C)     the information has not otherwise been made public;
(D)     there is a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted;
(E)     it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and
(F)     the petition fee as set forth in 37 CFR 1.17(g) is included.
 
Petitioner has not provided evidence that requirements A-E above can be satisfied. However, the document will be expunged from the record as it was inadvertently issued by the Office. 
 
Telephone inquiries concerning this communication should be directed to Anna Pagonakis at (571) 270-3505.


/VANITHA M ELGART/Petitions Examiner, OPET